Citation Nr: 1537555	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  14-34 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a right ear hearing loss disability. 

2. Entitlement to service connection for tinnitus.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These claims must be remanded for further development to ensure they are afforded every due consideration, and to aid the Board in making an informed decision. 

The Board notes at the outset that the Veteran's service medical records may have been destroyed in the fire that occurred at the National Personnel Records Center (NPRC) in St. Louis Missouri in 1973.  In October 2013, the Buffalo Regional Office (RO) requested the NPRC to furnish the Veteran's complete service medical and dental records.  However, a response was received from the NPRC in November 2013 indicating the Veteran's records were presumed destroyed in the fire and that there were no service medical records or Surgeon General Office (SGO) records available.  Incidentally, there is no evidence of a personnel record request from the RO to the NPRC.  

Post-service treatment records are also absent from the record.  The record lacks evidence from any VA treatment facility despite the fact that the Veteran stated that he received care for his hearing loss and tinnitus at the Syracuse VA Medical Center (VAMC) and the Tompkins/Cortland County outpatient clinic.  In a March 2013 statement, the Veteran also stated that he had a hearing test at the Syracuse VAMC and was told that the type of hearing loss he has is not due to the aging process but rather was noise induced.  The January 2013 VA rating decision list evidence including the Veteran's VA treatment records dated from December 2010 to December 2013.  However, no record of any examination or treatment appear in the file.  On remand, the VA treatment records must be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A (West 2014), 38 C.F.R. § 3.159(c) (2015).

In addition, a VA examination and opinion must be arranged.  See id.  In this regard, the Veteran states that the right ear hearing loss and tinnitus are due to detonation of a training explosive in close proximity to him during a combat training exercise while in service.  That statement raises an indication that his right ear hearing loss and tinnitus may be related to service and thus triggers VA's duty to provide an examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that there must be an indication that the current disability may be related to service in order to trigger VA's duty to provide an examination or opinion).  Therefore, to fully adjudicate the Veteran's claims and satisfy the heightened duty to assist, these claims must be remanded for further development including an audiological examination and medical opinion by a VA examiner.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (VA has a heightened duty to assist in developing the claim when the Veteran's medical records are destroyed or missing while in the government's possession). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Veteran's complete service personnel records from the NPRC.  Document for the file any negative responses received from the NPRC.  

2. Obtain the Veteran's complete treatment records from the Syracuse VA Medical Center (VAMC) and the Tompkins/Cortland County outpatient clinic, dated from January 2010 to the present, to include a copy of any audiological evaluation conducted on March 4, 2013.  

3. Then, make arrangements for a VA audiological examination to assess the likelihood that the Veteran has a hearing loss disability related to service.  The claims must be made available to the examiner.  

After reviewing the file and examining the Veteran, the examiner must provide an opinion as to the likelihood that the Veteran's current hearing loss and tinnitus were caused by in-service noise exposure due to an explosive device detonating near his right ear in training.  The opinion must be supported by a complete explanation, including whether a delayed onset of noticeable hearing loss may be related to the in-service noise exposure.  For the purpose of providing this opinion, the examiner must accept as true the Veteran's statements that he suffered immediate deafness in his right ear and a loud ringing in his left ear at the time of the explosion, that his hearing never returned to normal, and that he has experienced symptoms of hearing loss and tinnitus since service.

If the examiner is unable to render an opinion without resort to mere speculation due to the missing service treatment records, the examiner must specifically explain why those records are needed to render the opinion. 

4.  Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


